KNAPP, Circuit Judge
(dissenting). I am not convinced that the Ouija board is a game, within the meaning of the Revenue Act or otherwise. The standard definition of the term, which reflects its common acceptation, namely, “A contest for success or superiority in a trial of chance, skill or endurance, or any two or all three of these combined,”' clearly does not include the device in question, since it has no relation to a contest of any sort. And if we take the term in its broadest sense, “A play or sport for amusement,” we still have always the element or idea of winning, of success or superiority, of accomplishing a definite and desired result. In no substantial respect does the Ouija board answer this description. In short, it lacks the essential and ever-present characteristic of a game, under any accepted'definition of the term.
The general clause of the section, “games and parts of games,” must be construed, under the familiar doctrine of ejusdem generis, as embracing only articles of some similarity to those specifically mentioned. But the Ouija board has no real likeness in construction or use to any of the specified articles. It is unique, in a class by itself, plainly different and distinguishable from any of the enumerated games. If not strictly sui generis, it is more like the physical appliances used by those who pretend to predict the future. The crystal ball of a fortune teller or the paraphernalia of a magician could not properly be called a game, And quite obviously, as it seems to me, the other general phrase, “and’ all similar articles commonly and commercially known as sporting goods,” cannot be held to include the Ouija board, because the proof shows that it is not commonly and commercially classed as sporting /goods or sold in sporting goods houses. In other words, it is- not u-cnown and designated by the trade generally as a game.
This being so, I do not see how we can escape the application of the-ruling in Gould v. Gould, 245 U. S. 151, 38 Sup. Ct. 53, 62 L. Ed. 211, that statutes levying taxes are not to be extended by implication, and' in case of doubt are to be construed most strongly in favor of the citizen. This ruling is recently repeated in United States v. Field, 255 U. S. 257, 262, 41 Sup. Ct. 256, 65 L. Ed. 617, in which, by the way, the-Supreme Court reversed the administrative construction by the Treasury Department of the- language there in dispute.
*663Conceding that this rule governs only when doubt as to the meaning of a statute remains, “after all recognized rules for ascertaining its meaning have been tried,” I am not aware of any rule of construction which enables us to say that the Ouija board is a game. Surely doubt remains after every recognized test has been applied. And to hold that the Ouija board is included by implication, because “the whole statute shows the intention to tax sales of all articles thought of and named and which could be embraced in words of general description known generally as luxuries,” appears to me simply to beg the question. It amounts to saying that the court will read the Ouija board into the section because the Congress might have put it there by specific mention, which would seem squarely against the doctrine of the Gould Case. Besides, in view of the peculiar character of the Ouija board and the serious use to which it is put by thousands of persons, it is by no means certain, if indeed it be probable, that the Congress would have included it by express mention if the matter had been brought to its attention. And this in turn brings us back to the Gould Case, with its explicit declaration that revenue statutes are to be construed most strongly against the government. I think the Ouija board should be held exempt.